                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     BENJAMIN PUGA CARRILLO,                           Case No.16-cv-00565-JD
                                                         Plaintiff,
                                   7
                                                                                           ORDER RE MOTION TO PROCEED
                                                  v.                                       IN FORMA PAUPERIS
                                   8

                                   9     WILLIAM MUNIZ,                                    Re: Dkt. No. 26
                                                         Defendant.
                                  10

                                  11

                                  12           The request to proceed in forma pauperis on appeal, Dkt. No. 26, is granted in light of
Northern District of California
 United States District Court




                                  13   petitioner’s indigent status.

                                  14           IT IS SO ORDERED.

                                  15   Dated: February 6, 2019

                                  16

                                  17
                                                                                                    JAMES DONATO
                                  18                                                                United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
